The Court

refused the motion: 1st. An agent contracting personally, is personally liable, though his agency be known, and the principal be disclosed. (2 Kent’s Com. 630; 1 Saund. Pl. & Ev. 82, 72.)
2d. If this be a joint contract, it is not a ground for a non-suit. That must be pleaded in abatement. It is no less the contract of W. D. Andrews because it is also the contract of N. Andrews. And if a defendant would object, that not only he, *454but others, made the contract, he must plead it. Not so of a plaintiff. He knows with whom the contract was made.
Houston, for plaintiff.
Layton, for defendant.
3d. The third ground depends on evidence yet to be produced by the defendant, and cannot be any reason for a nonsuit.
Verdict for plaintiff.